DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 05/06/2022.
Claims 1 and 3-11 have been amended; claim 2 has been canceled. Therefore,  claim 1 and 3-11 claims are currently pending in this application.
Response to Amendment
4.	The amendment to claims 6 and 7 is sufficient to overcome the rejection set forth in the previous office-action under section §112(b). Accordingly, the Office withdraws the above rejection.   
Claim Rejections - 35 USC § 101
5.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1 and 3-11 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a system.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 

— 	Considering claim 1, the following claimed limitations recite an abstract idea: image information of an image on each document from a plurality of documents each of which has page information regarding a page order of the plurality of documents and on which questions answered by an examinee are scored; at least examinee information regarding the examinee, question point information regarding a question point which is a score of each question, and the page information from the image information; and a list in which a plurality of the question points is arranged based on the page information for each examinee, the page information includes numerals indicating page numbers that are ordered corresponding to a plurality of answer sheets of each document, the answer sheets of each document have page numbers different with each other and a total page number is a sum of the answer sheets, [a] list in which abnormality information regarding an abnormality specified based on the page information, and the specified abnormality comprises a page information that indicates the total page number not matching the sum of the answer sheets.
— 	Considering claim 10, the following claimed limitations recite an abstract idea: 
image information of an image on each document from a plurality of documents each of which has page information regarding a page order of the plurality of documents and on which questions answered by an examinee are scored; at least examinee information regarding the examinee, question point information regarding a question point which is a score of each question, and the page information from the image information; and information for creating a list in which a plurality of the question points is arranged based on the page information for each examinee, the page information includes numerals indicating page numbers that are ordered corresponding to a plurality of answer sheets of each document, the answer sheets of each document have page numbers different with each other and a total page number is a sum of the answer sheets, [a] list in which abnormality information regarding an abnormality specified based on the page information, and the specified abnormality comprises a page information that indicates the total page number not matching the sum of the answer sheets.

— 	Considering claim 11, the following claimed limitations recite an abstract idea: 
image information of an image on each document from a plurality of documents each of which has page information regarding a page order of the plurality of documents and on which questions answered by an examinee are scored; at least examinee information regarding the examinee, question point information regarding a question point which is a score of each question, and the page information from the image information; and information for creating a list in which a plurality of the question points is arranged based on the page information for each examinee, the page information includes numerals indicating page numbers that are ordered corresponding to a plurality of answer sheets of each document, the answer sheets of each document have page numbers different with each other and a total page number is a sum of the answer sheets, [a] list in which abnormality information regarding an abnormality specified based on the page information, and the specified abnormality comprises a page information that indicates the total page number not matching the sum of the answer sheets.

Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior, or evaluation. 
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional element(s)—such as: a processing system, or a non-transitory computer readable medium storing computer executable instructions,   etc., which are utilized to perform the claimed functions regarding: obtaining image information of an image on each document; specifying information (i.e. specifying examinee information, question point information, page information); creating a list and/or transmitting information, including creating the list in which abnormality information regarding an abnormality specified (i.e. creating this list  based on based on the page information is displayed, and the specified abnormality comprises a displayed page information that indicates the total page number not matching the sum of the answer sheets), etc.  
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The observations above confirm that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. scanning one or more documents; extracting one or more data elements from the scanned image of the document; analyzing the data elements; generating/displaying extracted data elements according to one or more formats, etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is further worth noting that the implementation of the conventional system to facilitate document processing; such as, scanning one or more test documents to generate electronic images of the documents; extracting data elements (question and/or answer elements, markings, etc.) from the electronic image; generating/displaying information based the extracted data elements, etc., is directed to a well-understood, routine or conventional activity in the art ( see US 2010/0047757; US 2007/0048718; US 2005/0255439; US 2006/0160054, US 20090073501, etc.).
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 3-9). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Thus, none of the claims implements an element—or a combination of elements—directed to an “inventive concept”. 
►	Applicant’s arguments directed to section §101 have been considered (the arguments filed on 05/06/2022). However, the arguments are not persuasive. Applicant argues, 
Claim 1 recites the features that require actions by a processor that cannot be practically applied in the mind. Accordingly, claim 1 is not directed to a mental process and an abstract idea.
Regarding Prong Two of Step 2A: 
In the claimed invention, the predetermined condition includes (i) the page information includes numerals indicating page numbers . . . and (ii) the processor is further configured to create the list in which abnormality information regarding an abnormality specified based on the page information is displayed . . . 
Accordingly, when there is occurrence of the event of "failure of specification of format information", "excess of page" and "lack of page" in which the page number does not match the total page number, i.e., the total page number does not match the sum of the answer sheets of each document, the abnormality information is displayed. In a case where the plurality of questions is separately prepared on the plurality of pages (the plurality of answer sheets), the information processing apparatus solves the technical problem existing in the conventional technique that a plurality of question points in the list is not to be displayed in a previously intended arrangement order in a case where a reading order of the pages is reversed at the time of reading or there is a document which is not capable of being read. In this way, a plurality of question points in a list is displayed in a previously intended order in a case where a plurality of questions is separately prepared on a plurality of pages, and the performance of the information processing system is improved (paragraphs [0060]-[0063] of the present application). This improvement should be considered as improvements to the technical field. 
In light of the foregoing, Applicant respectfully submits that the aforementioned features recited in claim 1 (and similar features recited in claims 10-11) contribute to the improvements to the technical field, thus the claimed invention is integrated into a practical application . . .
	
However, the Office respectfully disagrees with the above arguments at least for the following reasons:
	Firstly, the use of a conventional computer/processor to perform the recited steps does not necessarily imply that the recited steps cannot be performed in the mind (or using a pen and paper).  For instance, a human can envision the type and/or format of information to be analyzed regarding an examination, including: examinee information (e.g. the name and/or ID of the examinee, etc.), a point(s) associated with each question of one or more of questions on the exam, page information (e.g. page number), etc. Of course, one may utilize the conventional computer as a tool to facilitate the analysis of the information; however, such use of the computer (processor) does not necessarily imply that the human mind cannot analyze the information. Consequently, Applicant’s assertions are not persuasive.  
Secondly, while explaining the steps that the claimed processor is performing, Applicant concludes that “[i]n a case where the plurality of questions is separately prepared on the plurality of pages (the plurality of answer sheets), the information processing apparatus solves the technical problem existing in the conventional technique that a plurality of question points in the list is not to be displayed in a previously intended arrangement order in a case where a reading order of the pages is reversed at the time of reading or there is a document which is not capable of being” (emphasis added).  
However, such process of determining one more errors (e.g. a missing page, incorrect order/sequence of pages, incorrect total number of pages, etc.), and thereby displaying—or refraining from displaying—certain information (e.g. not displaying plurality of question points in the list, etc.), does not necessarily constitute an improvement over the relevant existing technology. This is because the claimed invention is still utilizing the conventional computer technology. Particularly, the claimed processor is performing conventional computer functions—such as, executing a program that dictates the processor to display (or refrain from displaying) certain information based on one or more set conditions. Accordingly, performing such conventional computer functions does not necessarily constitute solving a “technical problem” existing in the relevant existing technology, or improving “the performance of the information processing system”. Consequently, Applicant’s arguments are not persuasive.  
Applicant has also cited some sections from the specification ([0060] to [0063]) in an attempt to support the assumption regarding “improvements to the technical field”. However, none of the above sections (or any other section from the specification) necessarily demonstrates an improvement over the relevant existing technology. Particularly, the sections above ([0060] to [0063]) are describing (i) the tasks that the system is performing (e.g. “abnormality display processing”, “classification display processing”, etc.); and (ii) some predetermined conditions (e.g. “failure of specification of format information ”, ”excess of page”, etc.) that initiate one or more of the tasks. 
The observations above demonstrate that neither the current claims nor the disclosure involves an element—or a combination of elements—that amounts to “significantly more” than an abstract idea.    
Thus, at lest for the reasons discussed above, the Office concludes that the current claims are directed to an abstract idea. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1, 3-7, 10 and 11 are rejected under 35 U.S.C.103 as being unpatentable over Nakamura 2017/0076150 in view of Hamada 2011/0106753. 
Regarding claim 1, Nakamura teaches the following claimed limitations: an information processing system comprising a processor configured to obtain image information of an image on each document from a plurality of documents each of which has page information regarding a page order of the plurality of documents and on which questions answered by an examinee are scored ([0020]; [0021]; [0026]; FIG 1, label ‘10’: e.g. a system comprising a plurality of components, including an image processing apparatus—such as a scanner—for capturing image of each document of a plurality of documents. Thus, the system already obtains image; and wherein image relating to the text and/or graphical data depicted on each document is captured, wherein such data includes: one or more question-answer pairs, a score corresponding to each question-answer pair, an examinee number etc., see FIG 4. In this regard, the examinee number printed on the page represents the page information); specify at least examinee information regarding the examinee, question point information regarding a question point which is a score of each question, and the page information from the obtained image information ([0037] lines 11-16; [0042]; [0044]: e.g. the system’s processor executes functions, such as a question-answer pair and partial score association function and a marked result aggregating function; and thereby it specifies the examinee information [such as the name of the examinee], the question point information that indicates a score associated with each question, and the page information [examinee number]); and create unit that creates a list in which a plurality of the question points is arranged based on the page information for each examinee ([0042] lines 11-15; FIG 12: e.g. the system’s processor further executes functions that generate at least one list, such as a file with a set of marked results of multiple examinees attached as an examinee file. FIG 12 depicts such a list wherein a plurality of the question points is arranged based on the page information [i.e. examinee number] for each examinee. Thus, the system creates a list in which a plurality of the question points is arranged based on the page information for each examinee). 
Nakamura does not explicitly describe that the page information includes numerals indicating page numbers that are ordered corresponding to a plurality of answer sheets of each document, the answer sheets of each document have page numbers different with each other and a total page number is a sum of the answer sheets.
However, the above limitation is describing the content (topic) of the information; and therefore, it is directed to nonfunctional descriptive matter. 
In this regard, Nakamura already teaches that the system extracts information from one or more answer sheets that are being scanned, and thereby it generates a file that includes pertinent information; such as: examinee name, examinee number, total score, etc. ([0082] to [0085]); and wherein the information is displayed in table format ([0056]; also see FIG 12).      
Accordingly, it would have been obvious to none of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakamura’s system; for example, by expanding the size of the information, so that the information includes one or more additional parameters; such as: order or sequence of the plurality of pages/sheets, page number of each page/sheet, the total number of the pages/sheets, etc., so that the user (e.g. the teacher, etc.) would be able to view the information and easily assess the overall status of the grading process. 
 Nakamura implicitly suggests that the processor is further configured to create the list in which abnormality information regarding an abnormality specified based on the page information is displayed ([0086], lines 1-5: e.g. the system generates a table that indicates the results of the aggregate processing as applied to each examinee’s paper, such as “whether the acquisition of the characters and the attaching of the image have been successfully performed”. Thus, it is understood that the system displays relevant information when abnormality is determined; such as displaying, “UNSUCCESSFULLY ENDED” in a particular row of the table (FIG 12) when the acquisition of characters from the page listed in that row fails, etc.).
Nakamura also does not explicitly describe that the specified abnormality comprises a displayed page information that indicates the total page number not matching the sum of the answer sheets.
It is worth to note that the above limitation is a conditional limitation since the system is not expected to display the above information if the total page number matches the sum of the answer sheets.    
Nevertheless, Hamada discloses a document management system, wherein the system generates a list regarding one or more digital documents in table form ([0024]); and wherein the table displays various attributes related to each document, including a column/row that indicates abnormality regarding a missing page when the system determines that the document is missing a page(s) based on information regarding the total number of pages of the document ([0035]; [0053]; FIG 4, label ‘100-9’).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Nakamura in view of Hamada; for example, by incorporating an algorithm that stores the total number of pages related to each document; and wherein the system further displays, based on the total number of pages related to each document, a relevant message(s) when one or more additional irregularities are detected; such as, displaying a missing page(s) message on a particular row of the table (FIG 12) when the document listed on that row (i.e. the document that the user/student submitted) is missing one or more pages, etc., so that the user (e.g. the teacher) would have the opportunity to review the documents and correct the irregularity in timely manner.   
Regarding claim 10, Nakamura teaches the following claimed limitations: an information processing apparatus comprising: a processor configured to obtain image information of an image on each document from a plurality of documents each of which has page information regarding a page order of the plurality of documents and on which questions answered by an examinee are scored ([0020]; [0021]; [0026]; FIG 1, label ‘10’: e.g. a system comprising a plurality of components, including an image processing apparatus—such as a scanner—for capturing image of each document of a plurality of documents. Thus, the system obtains image; and wherein image relating to the text and/or graphical data depicted on each document is captured, wherein such data includes: one or more question-answer pairs, a score corresponding to each question-answer pair, an examinee number etc., see FIG 4. In this regard, the examinee number printed on the page represents the page information); specify at least examinee information regarding the examinee, question point information regarding a question point which is a score of each question, and the page information from the obtained image information ([0037] lines 11-16; [0042]; [0044]: e.g. the system’s processor executes functions, such as a question-answer pair and partial score association function and a marked result aggregating function; and thereby it specifies the examinee information [such as the name of the examinee], the question point information that indicates a score associated with each question, and the page information [examinee number]); and transmit information for creating a list in which a plurality of the question points is arranged based on the page information for each examinee ([0042] lines 11-15; FIG 12: e.g. the system’s processor further executes functions that generate at least one list, such as a file with a set of marked results of multiple examinees attached as an examinee file. FIG 12 depicts such a list wherein a plurality of the question points is arranged based on the page information [i.e. examinee number] for each examinee. Thus, the system transmits instruction/information for creating a list in which a plurality of the question points is arranged based on the page information for each examinee).
Nakamura does not explicitly describe that the page information includes numerals indicating page numbers that are ordered corresponding to a plurality of answer sheets of each document, the answer sheets of each document have page numbers different with each other and a total page number is a sum of the answer sheets.
However, the above limitation is describing the content (topic) of the information; and therefore, it is directed to nonfunctional descriptive matter. 
In this regard, Nakamura already teaches that the system extracts information from one or more answer sheets that are being scanned, and thereby it generates a file that includes pertinent information; such as: examinee name, examinee number, total score, etc. ([0082] to [0085]); and wherein the information is displayed in table format ([0056]; also see FIG 12).      
Accordingly, it would have been obvious to none of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakamura’s system; for example, by expanding the size of the information, so that the information includes one or more additional parameters; such as: order or sequence of the plurality of pages/sheets, page number of each page/sheet, the total number of the pages/sheets, etc., so that the user (e.g. the teacher, etc.) would be able to view the information and easily assess the overall status of the grading process. 
 Nakamura implicitly suggests that the processor is further configured to create the list in which abnormality information regarding an abnormality specified based on the page information is displayed ([0086], lines 1-5: e.g. the system generates a table that indicates the results of the aggregate processing as applied to each examinee’s paper, such as “whether the acquisition of the characters and the attaching of the image have been successfully performed”. Thus, it is understood that the system displays relevant information when abnormality is determined; such as displaying, “UNSUCCESSFULLY ENDED” in a particular row of the table (FIG 12) when the acquisition of characters from the page listed in that row fails, etc.).
Nakamura also does not explicitly describe that the specified abnormality comprises a displayed page information that indicates the total page number not matching the sum of the answer sheets.
It is worth to note that the above limitation is a conditional limitation since the system is not expected to display the above information if the total page number matches the sum of the answer sheets.    
Nevertheless, Hamada discloses a document management system, wherein the system generates a list regarding one or more digital documents in table form ([0024]); and wherein the table displays various attributes related to each document, including a column/row that indicates abnormality regarding a missing page when the system determines that the document is missing a page(s) based on information regarding the total number of pages of the document ([0035]; [0053]; FIG 4, label ‘100-9’).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Nakamura in view of Hamada; for example, by incorporating an algorithm that stores the total number of pages related to each document; and wherein the system further displays, based on the total number of pages related to each document, a relevant message(s) when one or more additional irregularities are detected; such as, displaying a missing page(s) message on a particular row of the table (FIG 12) when the document listed on that row (i.e. the document that the user/student submitted) is missing one or more pages, etc., so that the user (e.g. the teacher) would have the opportunity to review the documents and correct the irregularity in timely manner.   
Regarding claim 11, Nakamura teaches the following claimed limitations: a non-transitory computer readable medium storing a program causing a computer that functions as an information processing apparatus to realize: obtaining image information of an image on each document from a plurality of documents each of which has page information regarding a page order of the plurality of documents and on which questions answered by an examinee are scored ([0020]; [0021]; [0026]; FIG 1, label ‘10’: e.g. a system comprising a plurality of components, including an image processing apparatus—such as a scanner—for capturing image of each document of a plurality of documents. Thus, the system executes the process of obtaining image information; and wherein image relating to the text and/or graphical data depicted on each document is captured, wherein such data includes: one or more question-answer pairs, a score corresponding to each question-answer pair, an examinee number etc., see FIG 4. In this regard, the examinee number printed on the page represents the page information); specifying at least examinee information regarding the examinee, question point information regarding a question point which is a score of each question, and the page information from the obtained image information ([0037] lines 11-16; [0042]; [0044]: e.g. the system’s processor executes functions, such as a question-answer pair and partial score association function and a marked result aggregating function; and thereby it specifies the examinee information [such as the name of the examinee], the question point information that indicates a score associated with each question, and the page information [examinee number]); and transmitting information for creating a list in which a plurality of the question points is arranged based on the page information for each examinee (see [0042] lines 11-15; FIG 12: e.g. the system’s processor further executes functions that generate at least one list, such as a file with a set of marked results of multiple examinees attached as an examinee file. FIG 12 depicts such a list wherein a plurality of the question points is arranged based on the page information [i.e. examinee number] for each examinee. Thus, the system executes the process of transmitting instruction/information for creating a list in which a plurality of the question points is arranged based on the page information for each examinee).
Nakamura does not explicitly describe that the page information includes numerals indicating page numbers that are ordered corresponding to a plurality of answer sheets of each document, the answer sheets of each document have page numbers different with each other and a total page number is a sum of the answer sheets.
However, the above limitation is describing the content (topic) of the information; and therefore, it is directed to nonfunctional descriptive matter. 
In this regard, Nakamura already teaches that the system extracts information from one or more answer sheets that are being scanned, and thereby it generates a file that includes pertinent information; such as: examinee name, examinee number, total score, etc. ([0082] to [0085]); and wherein the information is displayed in table format ([0056]; also see FIG 12).      
Accordingly, it would have been obvious to none of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakamura’s system; for example, by expanding the size of the information, so that the information includes one or more additional parameters; such as: order or sequence of the plurality of pages/sheets, page number of each page/sheet, the total number of the pages/sheets, etc., so that the user (e.g. the teacher, etc.) would be able to view the information and easily assess the overall status of the grading process. 
 Nakamura implicitly suggests that the apparatus further creates the list in which abnormality information regarding an abnormality specified based on the page information is displayed ([0086], lines 1-5: e.g. the system generates a table that indicates the results of the aggregate processing as applied to each examinee’s paper, such as “whether the acquisition of the characters and the attaching of the image have been successfully performed”. Thus, it is understood that the system displays relevant information when abnormality is determined; such as displaying, “UNSUCCESSFULLY ENDED” in a particular row of the table (FIG 12) when the acquisition of characters from the page listed in that row fails, etc.).
Nakamura also does not explicitly describe that the specified abnormality comprises a displayed page information that indicates the total page number not matching the sum of the answer sheets.
It is worth to note that the above limitation is a conditional limitation since the system is not expected to display the above information if the total page number matches the sum of the answer sheets.    
Nevertheless, Hamada discloses a document management system, wherein the system generates a list regarding one or more digital documents in table form ([0024]); and wherein the table displays various attributes related to each document, including a column/row that indicates abnormality regarding a missing page when the system determines that the document is missing a page(s) based on information regarding the total number of pages of the document ([0035]; [0053]; FIG 4, label ‘100-9’).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Nakamura in view of Hamada; for example, by incorporating an algorithm that stores the total number of pages related to each document; and wherein the system further displays, based on the total number of pages related to each document, a relevant message(s) when one or more additional irregularities are detected; such as, displaying a missing page(s) message on a particular row of the table (FIG 12) when the document listed on that row (i.e. the document that the user/student submitted) is missing one or more pages, etc., so that the user (e.g. the teacher) would have the opportunity to review the documents and correct the irregularity in timely manner.   
Regarding claim 3, Nakamura in view of Hamada teaches the claimed limitation as discussed above.
The limitation, “create the list in which the abnormality information is displayed in a row or a column different from normally specified information”, is already addressed per the discussion presented with respect to claim 1. 
Particularly, the message  “UNSUCCESSFULLY ENDED”, which corresponds to the abnormality information, is displayed in a particular row of the table where the defective document is listed; and therefore, it is displayed in a row or a column different from normally specified information (e.g. the indication, “SUCCESSFULLY ENDED”, related to the normally specified information). 
Regarding claim 4,  Nakamura in view of Hamada teaches the claimed limitations as discussed above per claim 1.
The limitation, “create the list in which the abnormality information is displayed in a case where the page number specified from the document does not match the total page number of the document for which one examinee answers”, is already addressed above per the modification discussed with respect to claim 1. 
Particularly, the modified system already incorporates an algorithm that stores the total number of pages related to each document; and wherein the system further displays, based on the total number of pages related to each document, a relevant message(s) when one or more additional irregularities are detected; such as, displaying a missing page(s) message on a particular row of the table (FIG 12) when the document listed on that row is missing one or more pages, etc., so that the user (e.g. the teacher) would have the opportunity to review the documents and correct the irregularity in timely manner.    
Regarding claim 5, Nakamura in view of Hamada teaches the claimed limitations as discussed above per claim 1. 
Nakamura further teaches creating the list in which display of an indication of being normal is assigned to normally specified information (see FIG 12: e.g. each column/row that indicates “SUCCESSFULLY ENDED” corresponds to the indication of normal assigned to normally specified information).
Regarding claim 6, Nakamura in view of Hamada teaches the claimed limitations as discussed above per claim 1. 
Nakamura further teaches creating the list in which a question corresponding to the page information of each document is assigned to each question point of a plurality of the question points (see FIG 12: e.g. the table displays columns of four partial scores, wherein each partial score correspond to a question of a plurality of questions on each document. It is worth to note that a given document involves four questions, and wherein each question is assigned a partial score; see FIG 4.).
Although Nakamura does not list a question number, it is understood from the table (FIG 12) that each partial score (e.g. SCORE 1, SCORE 2, etc.) correlates to a corresponding question number (e.g. “QUESTION 1”, “QUESTION 2”, etc.) on each document. 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakamura‘s system; for example, by further displaying, with respect to each successfully aggregated document, the question number to which each partial score is correlated, in order to provide additional clarity to the information being displayed; so that the user (e.g. the teacher, the student, etc.) would have a better chance to easily comprehend the information that the table is conveying.
Regarding claim 7, Nakamura in view of Hamada teaches the claimed limitations as discussed above per claim 6. 
Claim 7 is directed to an optional limitation since it is not necessarily required to be executed unless specified condition is satisfied, “wherein, in a case where the abnormality based on the page information is specified, the processor is configured to create the list in which the question point is displayed without assigning the question number to the each question point related to the abnormality” (emphasis added).     
Accordingly, Nakamura is not necessarily required to execute the above process; for example, when no abnormality is specified based on the page information.
Nevertheless, Nakamura does teach claim 7 since the table normally displays the question point (e.g. the partial score) in a designated column(s) even in the case when an abnormality related to a given document occurs (e.g. if the acquisition of the characters of the document fails, etc.). 
●	Claims 8 and 9 are rejected under 35 U.S.C.103 as being unpatentable over Nakamura 2017/0076150 in view of Hamada 2011/0106753 and further in view of Iams 2015/0199598.
Regarding claim 8, Nakamura in view of Hamada teaches the claimed limitations as discussed above per claim 1.
Although Nakamura teaches specifying text information obtained by performing character recognition on the document ([0021], [0037]), Nakamura does not explicitly describe recognizing an answer filled by the examinee from the image information, and creating the list in which an image of the answer and the text information are arranged for each question.
However, Iam discloses a system for scanning and processing documents, wherein the system implements character recognition functionality for recognizing an answer filled by the examinee from the image information of a scanned document; and wherein the system further generates a list, such as a table, which an image of the answer and the text information are arranged for each question ([0028] to [0030]; [0052]; also see FIG 7).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Nakamura in view of Hamada and further in view of Iam; for example, by incorporating an algorithm that allows the system to generate a more comprehensive list; such as expanding the table (FIG 12) to include additional information, such as displaying the answer provided by the student(s) as applied to each question on the document, etc., so that the user (e.g. the teacher, the student, etc.) would be able to make a more comprehensive assessment regarding the performance of one or more of the students (e.g. easily identifying the strengths and/or weaknesses of the student, etc.).
Regarding claim 9, Nakamura in view of Hamada teaches the claimed limitations as discussed above per claim 1.
Nakamura does not explicitly describe specifying a kind of the document related to the question, and creating the list including kind information regarding the kind of the document.
However, Iam discloses a system for scanning and processing documents, wherein the system identifies, based data obtained from the document, the kind of document (e.g. the assignment number, etc.) that relates to the questions; and wherein the system further generates a list that displays information regarding the kind of the document ([0030] to [0033], [0052]; FIG 17, label ‘701’ or ‘703’).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Nakamura in view of Hamada and further in view of Iam; for example, by incorporating an algorithm that allows the system to acquire and display additional information; such as acquiring the type/name of subject and thereby expanding the list (FIG 12) to further include information regarding the type/name of subject, etc., so that the user (e.g. the teacher, the student, etc.) would be able to easily recognize the subject being graded.
Response to Arguments.
7.	Applicant’s arguments have been fully considered (the arguments filed on 05/06/2022). However, the arguments are not persuasive. Applicant argues: 
The Office interpreted the examinee number of Nakamura as the claimed page information. However, Nakamura does not teach that the examinee number has numerals indicating page numbers that are ordered corresponding to a plurality of answer sheets of each document. In addition, Hamada does not teach that ordered page numbers are corresponding to answer sheets. Since neither Nakamura nor Hamada discloses the relationship between the page numbers and the answer sheets, these cited references farther fail to disclose the abnormality that is specified based on the page numbers and the answer sheets. Accordingly, claim 1 should stand non-obvious over the cited references. 
Because the independent claim 1 is non-obvious under 35 U.S.C. 103, then any claim depending therefrom is also non-obvious. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988). 
The amendments of claim 10-11 are similar to the amendment of claim 1. In the similar rationale as provided for claim 1 above, claims 10-11 should also stand non-obvious over the cited references. 
	The Office respectfully disagrees with the above arguments. Although the examinee number is considered to be the page information, the page information is not necessarily limited to the examinee number. Accordingly, even if Applicant assumes that the examinee number does not have numerals that indicate ordered page numbers, such assumption does not demonstrate a patentable distinction. 
Nevertheless, as already indicted under section §103, Nakamura is modified so that the page information includes additional information. Particularly, Nakamura is modified by expanding the size of the information, so that the information includes one or more additional parameters; such as: the order or sequence of the plurality of pages/sheets, page number of each page/sheet, the total number of the pages/sheets, etc., so that the user (e.g. the teacher, etc.) would be able to view the information and easily assess the overall status of the grading process.  
It is also worth to note that the above modification is gleaned from the teaching of Nakamura (e.g. see above the analysis presented under section §103).  
In addition, Hamada (the secondary reference) is not necessarily required to describe that “the page information includes numerals indicating page numbers that are ordered corresponding  to a plurality of answer sheets of each document”. For instance, if Hamada teaches ordered page number that relate to one or more documents, such teaching is sufficient to render the above limitation obvious. Nevertheless, Hamada is not necessarily required to teach the above limitation since it is already addressed based on the teaching of the primary reference, Nakamura (see the analysis under section §103). Accordingly, Hamada (the secondary reference) is required to teach only the missing element from primary reference, namely the limitation that recites, “specified abnormality comprises a displayed page information that indicates the total page number not matching the sum of the answer sheets”. Note that Applicant has not challenged the combined teaching of the references as applied to the above limitation. Instead, Applicant is in general concluding that “[s]ince neither Nakamura nor Hamada discloses the relationship between the page numbers and the answer sheets, these cited references farther fail to disclose the abnormality that is specified based on the page numbers and the answer sheets”. However, the modification applied to Nakamura already associates page numbers and answer sheets (again see the discussion presented under section §103). Consequently, Applicant’s arguments are not persuasive.  
Thus, at least for the reasons discussed above, the Office concludes that the current claims are obvious over the prior art. 
Conclusion
8.	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715